Filed 8/19/21 In re L.B. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re L.B., a Person Coming Under
 the Juvenile Court Law.
                                                                 D078738
 SAN DIEGO COUNTY HEALTH
 AND SERVICES AGENCY,
                                                                 (Super. Ct. No. J520579)
           Plaintiff and Respondent,

           v.

 V.S.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Rohanee Zapanta, Judge. Affirmed.

         Valerie N. Lankford, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of County Counsel, Caitlin E. Rae, Chief Deputy County Counsel,
and Eliza Molk, Deputy County Counsel, for Plaintiff and Respondent.

         V.S. (Mother) appeals a dispositional order entered in a juvenile
dependency proceeding removing her infant son, L.B., from her custody
pursuant to Welfare and Institutions Code1 section 361, subdivision (c)(1).
The San Diego County Health and Human Services Agency (the Agency)
initiated the dependency proceeding following L.B.’s hospitalization after

N.B. (Father)2 strangled him. On appeal, Mother contends substantial
evidence does not support the juvenile court’s dispositional findings. She also
claims the court erred by failing to consider less drastic alternatives when it
ordered that L.B. be removed from her care. We reject these challenges and
affirm the order.
              FACTUAL AND PROCEDURAL BACKGROUND
A. The November 9, 2020 Incident
      1. Mother Witnesses Father Strangling L.B.
      On November 9, 2020, L.B. was napping on the bed in his parents’
bedroom. He was three months old at the time. L.B. began to cry, and
Father went into the bedroom to check on him. When the baby continued to
cry, Mother also went into the bedroom where she witnessed Father with his
hands wrapped around L.B.’s neck “dangling” him over the bed and shaking
him back and forth. L.B.’s face was red, and he was no longer crying since he
could not breathe. Mother immediately confronted Father, who “dropped”
L.B. on the bed “roughly.”
      Mother picked up L.B., yelled at Father, and locked herself in the
bathroom where she called the paternal grandmother and the maternal
grandmother (MGM). When no one answered, Mother exited the bathroom
with L.B. and told Father that he would never see his son again. Father then


1     Undesignated statutory references are to the Welfare and Institutions
Code.

2     Father is not a party to this appeal.

                                       2
went into the kitchen, grabbed a knife, and threatened to kill himself. While
holding L.B., Mother tried to get the knife out of Father’s hands. The parents
began pushing one another, and Mother struck Father with her fists. Shortly
thereafter, Father left the home and went to a hospital where he checked
himself in for suicidal ideation.
      Eventually, the MGM came to the house and had to actively encourage
Mother to call the police. Initially reluctant to do so, Mother finally called
the nonemergency police line over an hour after the strangling incident. She
obtained an emergency protective order against Father that evening.
      2. L.B.’s Medical Evaluation
      After the police arrived, L.B. was transported to Rady Children’s
Hospital. An examination revealed scattered petechiae on the anterior and
right side of L.B.’s neck. There was also a “[y]ellow/green amorphous bruise”
on the right side of his neck below the jaw with a healing laceration overlying
it. In addition, L.B. presented with a healing fractures to his right wrist.
      Mother informed Dr. Sarah Vega, a child abuse pediatrician, that three
days before the strangling incident she left L.B. with Father for a few hours.
While she was gone, Father texted her that L.B. was fussy and crying. When
Mother returned home, Father pointed out marks on L.B.’s neck that he
claimed were self-inflicted. Mother believed Father at the time and did not
have L.B. evaluated. Several days before that Mother noticed that L.B.’s
right forearm was swollen, but she likewise did not have that injury
evaluated. No explanation was provided as to the cause of the wrist
fractures. Mother also recounted several incidents of abuse perpetrated by
Father against her.




                                        3
      3. Child Abuse Pediatrics Inpatient Consultation
      After examining L.B. and interviewing Mother and the MGM, Dr. Vega
opined in a child abuse pediatrics inpatient consultation report that the
November 9 incident was “a near fatality.” She noted that the healing
laceration on L.B.’s right jaw and the healing fractures on the right wrist
were indicative of inflicted trauma from at least two separate abuse events.
Vega expressed concern about Mother’s “protective capacity” or lack thereof.
This was based on Mother’s failure to seek immediate medical attention for
L.B. after witnessing him being violently shaken and strangled. Mother also
did not want to involve law enforcement until encouraged to do so by the
MGM. Vega opined that either Mother did not realize the severity of the
strangling incident, or she was more concerned about her relationship with
Father. Additionally, Mother placed herself and L.B. in front of Father while
he was wielding a knife, demonstrating “a serious lapse in judgment.”
Lastly, Mother expressed a willingness to reunite with Father after he seeks
help. According to Vega, “It is not uncommon for women who are engaged in
domestic violence relationships to repeatedly return to these same
relationships or ones similar to them. It will be imperative for mother to
recognize these unhealthy patterns and to show an ongoing willingness to
refrain from them in order to ensure the health and safety of her child.”
      4. Child Abuse Pediatrics Medical Evaluation
      On November 24, 2020, Dr. Vega followed up her initial consultation
with a medical evaluation of L.B. Vega remained concerned about the
healing lacerations on L.B.’s neck, which suggested two separate strangling
incidents. She also highlighted that there was no explanation for the healing
fractures in the wrist, which were also indicative of inflicted injuries and
would have occurred at a different time than either of the strangling


                                        4
incidents. Vega wrote that “[i]f [L.B.] were to be returned to the environment
in which his injuries were sustained without identification of and removal of
the perpetrator it would place him at extreme risk of further maltreatment
and potentially death.”
B. Father’s History of Violence
      Mother and Father had been in a relationship for three years by the
time of the November 9 strangling incident. Mother told the social workers
that Father began abusing her seven months into the relationship. Once, he
punched in Mother’s radio and pushed Mother up against the wall while
holding her by the throat. On another occasion, he held Mother down on the
bed and pretended to grab her neck because he knew she was scared of being
choked. Father also yelled at Mother and threw water in her face.
      The violence continued when Mother was pregnant with L.B. Father
once held Mother down on the bed and, at a separate time, strangled her. On
yet another occasion, Father and Mother were involved in an altercation
when Father pushed Mother, causing her to fall down some steps. He then
put his hands above her neck in a strangling fashion, though he did not
actually touch her. At another point, Father kicked Mother in the stomach.
Mother went to a medical appointment the day after the kicking incident but
did not tell the doctor what had happened because she “was scared to talk to
anyone about what had been going on.” The physical aggression stopped
when Mother was five months pregnant. When asked how she and Father




                                      5
handled disagreements, Mother said, “ ‘after I was five months pregnant[,]

we just wouldn’t talk about it.’ ”3
C. L.B.’s Dependency Proceedings
      1. The Dependency Petition
      The Agency filed a dependency petition on behalf of L.B. pursuant to
section 300, subdivision (a), for physical abuse of a child by a parent and
pursuant to subdivision (e) for severe physical abuse by a parent.
Specifically, it was alleged as to count 1 that “[o]n or about November 9,
2020, the child’s parents subjected the child to the substantial risk of serious
physical harm, including but not limited to, physical abuse and damage, to
wit: The parents engaged in a violent altercation while the mother was
holding the child and the father threatened to commit suicide while holding a
knife. Thereafter, the father was hospitalized for suicidal ideation.
Accordingly, there is a substantial risk the child will suffer serious physical
harm, inflicted non-accidentally.” It was alleged as to count 2 that “[o]n or
about November 9, 2020, the child, who was under the age of five years,
suffered severe physical abuse, inflicted by the father, wherein the father
shook and strangled the child. As a result, the child stopped crying and
breathing. Thereafter, the child was found to have a healing laceration to the
anterior neck, scattered petechiae over the anterior and right side of the
neck, a bruise on the right side of the jaw, and healing fractures to the right
radius and ulna. Accordingly, the child is in need of the protection of the
[j]uvenile [c]ourt.”


3     Mother also described two incidents of animal abuse involving the
family dog, Mac. During the first incident, Father threw his hat at the dog,
and the brim audibly hit Mac in the face. The second time, Father threw a
metal leash with a clip on it at Mac, causing the dog to whimper.

                                        6
      The Agency recommended that L.B. be removed from both parents’
custody because of physical abuse and failure to protect. At the detention
hearing held on November 18, 2020, the juvenile court found that there had
been a prima facie showing made as to both subdivisions of section 300. L.B.
was detained and placed with the MGM, and Mother was granted limited
supervised visits.
      2. The Jurisdiction and Disposition Hearing
      In its jurisdiction and disposition report, the Agency’s assessment was
that L.B. could suffer further physical injury, emotional harm, neglect, or
death if he were to remain in his parents’ custody. This was based on several
factors, including the seriousness of the strangling incident, the parents’
involvement in a domestic violent incident while Mother was holding L.B.
and Father was wielding a knife, L.B.’s unexplained healing wrist fractures,
and Mother’s lack of judgment in not seeking immediate medical attention.
By then, Mother had acknowledged to a social worker that she showed “a lack
of judgment” when she placed L.B. and herself in front of Father. She said
her “biggest mistake of all is not calling the police because [L.B.] could have
injuries that were not visible.” She explained that she “was just in crisis
mode, it was hard to think straight.”
      At the jurisdictional and dispositional hearing held on December 14,
2020, the juvenile court recognized the steps that Mother had taken thus far,
to include acknowledging her own behavior that placed L.B. in danger. In
light of these steps, the court authorized the MGM to supervise Mother’s
visits with L.B. and set a contested hearing for February 24, 2021.
      3. The Agency’s Addendum Reports
      In an addendum filed on February 8, 2021, the Agency outlined
Mother’s progress with her services but reiterated its concern about placing


                                        7
L.B. in her care, believing it would be “premature” because she had only
recently begun engaging in the services. The Agency remained hopeful,
though, that “as [Mother] engages in services over time, she will develop the
insight and understanding of the protective issue that brought [L.B.] into the
Agency’s care and will be able to protect [L.B.] in the future.” In another
addendum filed on February 24, 2021, the Agency provided an update on
Mother’s progress with her services but continued to recommend that L.B.
remain with the MGM.
      4. The Contested Adjudication and Disposition Hearing
            a. Mother’s Testimony
      At the February 24, 2021 contested hearing, Mother testified as to her

progress with her services.4 At the time, she had attended two child abuse
classes, which helped her realize that she failed to protect L.B. on the day of
the strangling incident by engaging in a violent altercation with Father
instead of seeking medical care for L.B. or calling the police right away.
Mother expressed remorse that she remained with Father despite his abuse.
She also testified that she had attended five or six domestic violence classes,
learning about the effects of domestic violence on young children, the cycle of
domestic violence, and how to identify red flags. The most recent domestic
violence class focused on power and control, but Mother admitted that she
“ha[d] more to learn on that” because she had not yet finished the week’s
homework assignment. Lastly, she testified that of the approximately eight
parenting classes that she had attended thus far, half were intake and




4     As Father is not a party to this appeal, we limit our summary of the
contested hearing to the testimony of Mother and the social worker, as well
as the juvenile court’s findings and orders as they relate to Mother.

                                       8
introductions, and the remainder focused on identifying whether a child is
sick or injured and when to seek medical help.
       Regarding the strangling incident, Mother explained that “it never
came to [her] head” to call the police and that she “was just in a panic mode.”
After she was unable to contact the paternal grandmother or the MGM by
phone, she became “frantic” and “angry,” leading her to engage in a violent
altercation with Father. Only when Father left the home was Mother able to
“calm down” and realize that L.B. could be seriously hurt. She was concerned
about involving the police and Child Protective Services, but she discussed it
with the MGM and contacted the nonemergency police line “no more than two
hours” after the incident. Mother admitted that she had never told anyone
about Father’s abusive behavior in the past.
       Mother next testified as to the prior incidents of suspected abuse of
L.B. Regarding the marks visible on L.B.’s neck after he was left in Father’s
care, Mother testified she believed Father’s explanation that L.B. hurt
himself since L.B. had previously nicked his face. Mother was also aware of
L.B.’s swollen right wrist and made a mental note to discuss it at the next
doctor’s appointment scheduled for two weeks later, but the swelling went
away the next day. At the time of both of these incidents, Mother did not
think Father could have inflicted the injuries. It was not until she witnessed
Father strangling L.B. that Mother “put two and two together.” She testified
that her first priority now is to protect L.B. from harm. Mother
acknowledged, however, that it was “naive” of her to believe that Father
would not hurt L.B. considering his history of violence against her and their
dog.




                                        9
            b. The Social Worker’s Testimony
      The social worker testified that Mother had four-hour daily visits with
L.B. on weekdays supervised by the MGM. She admitted she had not made
any unannounced visits during Mother’s visitation time because she had “not
had a reason to do that thus far.” She believed the visits were “going well
and that [L.B.] is safe during those visits at this time.”
      Nonetheless, the social worker believed it would be “premature” to give
Mother custody, believing she needed to engage in services “over a longer
period of time.” According to the social worker, Mother’s level of insight was
“consistent with where she is at with her treatment,” and she is “starting to
learn about her responsibility to protect [L.B.] and some of the domestic
violence dynamics that she was experiencing.” She thought Mother’s
testimony was too focused on her relationship with Father instead of what
specifically happened with L.B., but she expressed confidence “that
eventually the mother may get there with services, and she is very
motivated.” As for Mother’s insight into domestic violence, the social worker
testified that “her level of insight is definitely a good start for the sessions
she has completed. I think that with more time and more participation in
services, it will improve.”
      The social worker was concerned that Mother had shown a “consistent
pattern” of lack of judgment, to include failing to seek medical care for L.B.’s
swollen wrist and failing to inform a doctor that Father kicked her in the
stomach while she was pregnant with L.B. She also thought it would be “not
appropriate” for Mother to live with MGM because of the “unrealistic
expectation” that MGM would watch Mother all day.




                                        10
            c. The Juvenile Court’s Findings
      The juvenile court found by clear and convincing evidence that the
allegations of the petition were true. As to jurisdiction, the court found that
Mother failed to seek timely medical treatment for L.B. after the strangling
incident and that there was no explanation for L.B.’s wrist fractures. As to
disposition, it denied Mother’s request for placement. Even though the court
found Mother’s testimony “honest and credible,” it determined that Mother
still needed time—“there is just the shear [sic] amount of time”—to continue
to engage in services and gain the tools, skills, and understanding to move
forward while maintaining a parenting relationship with Father and the
paternal grandparents. The court found that Mother was “making progress
with her services,” but she was “just starting.” It also referenced Mother’s
testimony about cheating in the relationship, which seemed to indicate that
Mother was still at the height of her emotions and lacked insight into the
nature of the domestic violence relationship. The court did, however, order
structured, unsupervised visitation for Mother in light of her active
participation in services and her ability to identify L.B.’s needs. It then
declared L.B. a dependent and found by clear and convincing evidence that
his removal was appropriate pursuant to section 361, subdivision (c)(1).
                                 DISCUSSION

      On appeal, Mother contends the juvenile court erred by removing L.B.

from her custody.5 She argues the evidence does not support a finding of
substantial danger to L.B. if he were returned to her. She asserts there was
no evidence that she caused any physical injury to L.B., and her successful




5     Mother does not challenge the juvenile court’s jurisdictional findings.

                                       11
participation in services warranted L.B.’s placement with her. Mother also
claims there were reasonable alternatives to removal.
A. Relevant Legal Principles and Standard of Review
      “After the juvenile court finds a child to be within its jurisdiction, the
court must conduct a dispositional hearing. [Citation.] At the dispositional
hearing, the court must decide where the child will live while under the
court’s supervision.” (In re N.M. (2011) 197 Cal.App.4th 159, 169.) “ ‘The
parent need not be dangerous and the minor need not have been actually
harmed before removal is appropriate. The focus of the statute is on averting
harm to the child.’ ” (Id. at pp. 169–170.) At the dispositional stage, the
court may consider a parent’s past conduct, present circumstances, and
response to the conditions giving rise to the dependency proceedings. (In re
Cole C. (2009) 174 Cal.App.4th 900, 917 (Cole C.).)
      To support an order removing a child from parental custody, the
juvenile court must find by clear and convincing evidence that “[t]here is or
would be a substantial danger to the physical health, safety, protection, or
physical or emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s physical
health can be protected without removing the minor from the minor’s
parent’s . . . physical custody. . . .” (§ 361, subd. (c)(1).) The court must also
determine “whether reasonable efforts were made to prevent or eliminate the
need for removal of the minor” and “state the facts on which the decision to
remove the minor is based.” (§ 361, subd. (e).) “The juvenile court has broad
discretion to determine what would best serve and protect the child’s interest
and to fashion a dispositional order in accordance with this discretion.” (In re
Jose M. (1988) 206 Cal.App.3d 1098, 1103–1104.)




                                        12
      The standard of review for a dispositional order is substantial evidence.
(Cole C., supra, 174 Cal.App.4th at p. 916.) “Substantial evidence is evidence
that is reasonable in nature, credible, and of solid value. We do not reweigh
the evidence, evaluate the credibility of witnesses or resolve evidentiary
conflicts. We draw all legitimate and reasonable inferences in support of the
judgment. The appellant has the burden to demonstrate there is no evidence
of a sufficiently substantial nature to support the findings or orders.
[Citation.]” (In re D.B. (2018) 26 Cal.App.5th 320, 328–329.)
B. Substantial Evidence Supports the Juvenile Court’s Dispositional
   Findings
      Mother argues there was insufficient evidence that L.B. was at risk if
placed with her. She asserts there were no concerns about L.B.’s safety
during the supervised visits and there was no evidence that she had ever
harmed L.B. in the past. She further argues that she has been actively
engaged in services, she is progressing in her case plan, and she already has
liberal, unmonitored visitation with L.B.
      Pursuant to section 361, subdivision (c)(1), the juvenile court was
tasked with determining whether “[t]here is or would be a substantial
danger” to L.B. if he was returned to Mother’s custody. The court found by
clear and convincing evidence that such danger existed based on Mother’s
limited progress in services and the potential for future interactions with
Father. Although it was complimentary of Mother’s progress, it determined
that “there is just the shear [sic] amount of time” needed for her to gain
insight into domestic violence and to apply the tools necessary to successfully
coparent with Father.
      While a court’s bare desire for more time may be an insufficient basis to
support a finding of “substantial danger,” we conclude there was substantial
evidence here to support the court’s dispositional order. As an initial matter,

                                       13
the record before the court highlighted the seriousness of the November 9
incident. Mother does not dispute that L.B. was lifted by his neck, strangled,
and shaken until he was unable to breath. Dr. Vega explained that
“[s]trangulation is a highly lethal event that can lead to lack of oxygen to the
brain, loss of consciousness, seizures, coma or death. Similarly shaking an
infant is a highly lethal event that can lead to severe brain and spinal injury
which may result in loss of consciousness, coma or death. . . . Given the high
lethality of these events along with the potential for serious medical
consequences, this represents a near fatality.”
      Despite the seriousness of this event, Mother was reluctant to contact
the police and did not seek immediate medical care until urged to do so by the
MGM. Mother testified she was “in shock” and “in a panic mode,” but her
lapse in judgment led both the social worker and Dr. Vega to express serious
reservations about her protective capabilities. As Vega noted, “[a]fter
witnessing her child being violently shaken and strangled by father, [Mother]
did not seek immediate medical attention for [L.B.] nor did she involve law
enforcement until encouraged to do so by maternal grandmother.” It was
unclear to Vega if Mother’s actions were motivated by her desire to maintain
her relationship with Father, or if she was unable to recognize the severity of
the abuse inflicted on L.B. Either way, Mother then placed her son in even
further danger by choosing to engage in a violent altercation with Father and
attempting to take a knife out of his hand, all while holding L.B.
      The evidence also revealed that L.B. had suffered at least three
separate violent incidents while living with his parents. The most recent was
the November 9 strangling incident that Mother witnessed. Just two days
prior, L.B. sustained marks and an abrasion on and around his neck.
Although Mother said she initially believed Father’s explanation that the


                                       14
injuries were self-inflicted, Dr. Vega found this implausible considering the
location of the marks and the fact that L.B. was nonambulatory. Instead,
Vega determined that these injuries likely arose from another strangulation
event. A few days before that, L.B. suffered an inflicted injury that fractured
his right wrist, for which an explanation has yet to be provided. Of these
three incidents, Mother only sought medical care for L.B. after the “near
fatal[ ]” strangling incident, and then only at the urging of the MGM. Mother
did not seek medical care for L.B. when she saw abnormal marks and a
laceration on his neck or when she saw his swollen wrist. The social worker
noted that this “consistent pattern” of poor judgment extended back to
Mother’s pregnancy, when she declined to report that Father had kicked her
in the stomach.
      In addition, there was substantial evidence of Father’s violent behavior
and Mother’s silence at the expense of her own health and safety, as well as
that of L.B. and even the family dog. At various points in their relationship,
Father pushed Mother up against the wall while holding her by the throat ,
held her down on the bed and pretended to grab her neck, and yelled at her
and threw water in her face. And, as we already noted, Father’s abuse
continued into Mother’s pregnancy. Still, Mother never told friends or family
about the abuse or reported it to doctors or authorities. And the only reason
the violence toward Mother stopped was because she and Father simply
refused to talk about any issues. Even after the strangling incident on
November 9, Mother expressed reservation about involving the police and
child protective services.
      We also observe that L.B. was only three months old when he came to
the attention of the Agency. At the time of the contested hearing, he was
approximately seven months old. At that age, he remained completely


                                      15
reliant on a caregiver for his health, safety, and protection. Accordingly, that
caregiver would need to be independently familiar with identifying the needs
of a baby, would need to protect the baby, and would need to know when
medical attention was required. Mother had, to date, not met those
requirements.
      Furthermore, the contested hearing was held very shortly after Mother
expressed a willingness to reunite with Father once he seeks treatment.
Mother had only recently begun her services and had not yet completed the
child abuse classes, the domestic violence classes, or the parenting classes.
As Mother herself acknowledged, she was still learning about power and
control in domestic violence relationships. Along these lines, both the social
worker and the court noted that Mother’s testimony focused primarily on
Father instead of L.B., suggesting that she remained emotionally invested in
Father. Because Father and the paternal grandparents intended to remain a
part of L.B.’s life, Mother’s completion of services was necessary not only to
provide her with insight into issues of domestic violence, but also to show
that she is able to utilize the tools she has learned about to ensure L.B.’s
health and safety consistent with Father’s active involvement in his life.
Until then, the evidence supported the concerns of the social worker, Dr.
Vega, and the court that Mother would relapse into a violent relationship
with Father or with another person and that she would prioritize that
relationship over L.B.’s health and safety.
      Mother relies on several cases to argue that the evidence did not
support the juvenile court’s removal order. In In re Hailey T. (2012) 212
Cal.App.4th 139, the Court of Appeal reversed the dispositional order
removing a four-year-old minor from her parents’ custody after her infant
sibling was found with a nonaccidental injury to one eye. (Id. at p. 148.)


                                       16
There was disputed expert testimony regarding whether the eye injury was
inflicted by the parents or could have been caused by the minor. (Ibid.)
There was also evidence to show the minor would have been capable of
reporting any abuse, since she possessed good language skills, and was
outgoing and social. (Id. at p. 147.) There was no evidence, however, that the
minor was ever physically harmed in the parents’ home or had suffered harm
because of the abuse to her sibling. (Id. at pp. 147–148.) The appellate court
also noted that the parents had a “healthy relationship,” as there was no
evidence of any domestic violence between them, and neither parent had any
mental health or other issues that would put the minor at a continuing risk.
(Ibid.) The appellate court concluded that although the record supported the
court’s jurisdictional findings, the record was insufficient to show a
substantial risk of harm to the minor if not removed from her parents’
custody under the clear and convincing standard of proof. (Id. at p. 148.)
      We are not persuaded that Hailey T. requires reversal of the juvenile
court’s dispositional order in this case. Unlike the eye injury to a sibling that
gave rise to the dependency proceedings in Hailey T., L.B. was directly
abused in this case, and the abuse was not an isolated incident. As Dr. Vega
noted in her initial assessment and subsequent medical evaluation, L.B. had
been the victim of serious physical abuse on at least three separate occasions
during the first three months of his life. This included one verified strangling
incident, one presumed strangling incident, and one incident resulting in a
fractured wrist. In contrast with the conflicting expert testimony presented
in Hailey T., the undisputed record in this case shows that L.B.’s injuries
could not have been self-inflicted. L.B.’s situation is also unlike that of the
minor in Hailey T. because the evidence in the record supports a finding that
L.B. was physically harmed in his parents’ home. Mother herself witnessed


                                       17
Father strangling and shaking L.B., and L.B.’s healing injuries suggested at
least two other violent incidents in the home. While the prior strangulation
incident likely occurred while in Father’s care, Mother could not be
definitively ruled out as the cause of the fractured wrist.
      We are also unconvinced that In re Jasmine G. (2000) 82 Cal.App.4th
282 supports reversal. There, the juvenile court removed a teenager from the
custody of her parents, both of whom had used corporal punishment as a
means of discipline. (Id. at p. 286.) Afterward, the parents saw a private
therapist, they changed their attitudes toward corporal punishment, they
expressed remorse that their physical abuse led to dependency, and they
completed a parenting class. (Id. at pp. 285–286.) At the dispositional
hearing, the teenager testified that she wanted to return to her parents’
house and that she had no anger toward nor fear of either parent. (Id. at
p. 286.) The parents’ therapist testified that the teenager was in no “danger”
if returned to one of the parents, and the teenager’s own therapist was
“hesitant” about making a recommendation as to whether she should be
returned home. (Id. at pp. 286–287.) Even so, the juvenile court ultimately
removed the teenager from both parents’ custody based, in large part, on the
testimony of the social worker. (Ibid.) The social worker had testified that
the parents “lack[ed] understanding of their responsibility and their roles in
the incident,” they were uncooperative and hostile toward her (the social
worker), and they do not “have a full understanding of . . . adolescent issues.”
(Ibid.) The court itself made comments to the effect that the parents’ “family
values” were inconsistent with “living in 1999 in Orange County.” (Id. at
p. 287.) The appellate court reversed, concluding that a social worker’s
subjective belief that a parent had not “ ‘internalized’ ” parenting skills was
insufficient to justify removal. (Id. at p. 290.) Nor was the parents’ “ ‘lack of


                                       18
cooperativeness and . . . hostility’ ” toward a social worker or their animosity
toward the “juvenile justice ‘system’ ” able to override the extensive evidence
that the teenager was safe in her parents’ home. (Ibid.) Finally, the social
worker’s personal opinion that corporal punishment is never appropriate—
despite wide ranging views on it at the time—did not warrant removal. (Id.
at pp. 290–291.)
      Mother reads Jasmine G. as standing for the proposition that a social
worker’s opinion regarding a parent’s need for additional time to engage in
services will never justify removal. But there, the appellate court merely
held that a social worker’s opinion cannot override the weight of evidence
demonstrating that a child may safely return home. (See Jasmine G., supra,
82 Cal.App.4th at p. 289.) In this case, the social worker’s testimony that
Mother needed additional time to gain skills and engage in services was
supported by the opinion of the child abuse pediatrician, Dr. Vega, who
expressed serious reservations about Mother’s protective capabilities; by the
fact that Mother had only recently begun her services; and by Mother’s
history of failing to protect L.B. from harm and failing to seek medical
treatment when she suspected injury.
      Nor does In re K.S. (2016) 244 Cal.App.4th 327 warrant a different
result. In that case, the juvenile court found clear and convincing evidence
that removal was warranted under section 361, subdivision (c)(1) and (c)(3).
(Id. at p. 341.) On appeal, the appellate court affirmed removal pursuant to
subdivision (c)(3) because there was substantial evidence that the child was
suffering emotional harm and there were no reasonable means to protect her
without removal. At the same time, however, it struck the finding as to
subdivision (c)(1) because there was no evidence that removal was necessary
to protect the child’s physical health. (Id. at p. 342.) By contrast in this case,


                                       19
there was ample evidence that L.B.’s physical health and safety were at risk
if he was not removed from Mother’s care.
      Finally, Mother’s reliance on In re A.E. (2014) 228 Cal.App.4th 820 is
also misplaced. After disciplining his toddler by striking her with a belt on
one occasion, the father was ordered removed from the family home. (Id. at
p. 825.) The appellate court reversed on the grounds that the abuse was an
isolated incident, the father expressed remorse and understood that there
were alternative methods of discipline, the mother testified that she would
not allow the father to strike the child with a belt, the parents enjoyed a
healthy relationship, and there was no evidence of domestic violence between
them. (Id. at pp. 826–827.) In contrast, here L.B. was abused on three
different occasions, at least two of those incidents were nearly fatal, Mother
failed to immediately contact the police or seek medical attention after
watching Father strangle and shake L.B., and Mother and Father had a
history of domestic violence in their relationship.

C. Substantial Evidence Supports the Juvenile Court’s Finding of No
   Reasonable Alternatives to L.B.’s Removal
      In a related argument, Mother contends there were reasonable means
by which L.B.’s physical health could be protected short of removing him from
her custody. At the hearing, Mother requested placement with her on the
condition that she reside with the MGM. The social worker testified that this
would be “premature” in light of Mother’s limited progress with services, and
it was unrealistic to expect the MGM to monitor Mother and L.B. all day.
      We disagree with Mother that In re Henry V. (2004) 119 Cal.App.4th
522 mandates that we reach a different conclusion. The appellate court in
Henry V. reversed a removal order stemming from burn marks on the child’s
buttocks. The juvenile court premised the out-of-home placement on the
serious nature of the burns and the need for the mother to complete a
                                       20
bonding study. (Id. at p. 528.) The appellate court found these reasons
insufficient, as the burn marks arose from an isolated and unexplained
incident, and there was evidence that the bonding services could be provided
in the home. (Id. at p. 529.) The court also found it inappropriate that the
Agency was using the mother’s right to the custody of her child as a
“bargaining chip” to secure compliance with services. (Id. at pp. 529–530.)
      Other than the seriousness of the injury, the concerns raised in Henry
V. are not present here. That is, there is no evidence that the Agency was
using L.B.’s placement as a “bargaining chip” against Mother. In fact, both
the social worker and the juvenile court acknowledged Mother’s progress in
her services and her motivation to change. There are, however, several
concerns present in this case that were missing in Henry V. These include
the serious risk of death to L.B. from the November 9 strangling incident, the
number and severity of the violent incidents that L.B. endured, Mother’s
failure to recognize L.B.’s injuries and/or seek timely medical help, her
secretiveness with respect to Father’s abuse, and her expressed willingness to
reconcile with Father once he receives help.
      Based on the foregoing, we conclude that Mother has not met her
burden on appeal to demonstrate a lack of substantial evidence to support the
juvenile court’s dispositional findings and removal order.




                                       21
                               DISPOSITION
     The juvenile court’s order is affirmed.


                                               DATO, J.

WE CONCUR:



AARON, Acting P. J.



IRION, J.




                                     22